DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 29, 2020 has been entered.

Drawings
The drawing was received on December 29, 2020.  This drawing is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 have been amended to set forth “the side cover forms a second peripheral structure” it is not clear what applicant is attempting to define.  Is this supposed to be an additional cover positioned along another side of the radiator?  As written the claim language is confusing and unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 11-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard 9,243,758 in view of Bae 2014/0240990.
Regarding Claims 1 and 11, Pickard shows in Figure 6, a lighting lamp comprising an interface base 402, a radiator 420 connected to the interface base, a side cover 460 disposed on a side of the radiator and located at an outer periphery of the radiator 420, a top cover 470 disposed on an upper end of the radiator, a light source assembly comprising a side light source 450 installed between the radiator 420 and the side cover 460, a first heat dissipation sheet 425 provided on an outer side of a side wall of the radiator 420 and at a position of each corner of the radiator, wherein the first heat dissipation sheet 425 and the side cover 460 form a first peripheral structure surrounding the radiator; and wherein a case when the first heat dissipation sheet 425 and the side cover 460 form the first peripheral structure surrounding the radiator 420,  the first heat dissipation sheet 425 comprises an arc-shaped heat dissipation plate (see outer surface of 425 in Figure 9A, outer peripheral surfaces are rounded) and a heat conduction plate connecting the radiator and the arc-shaped heat dissipation plate (perpendicular element extending from the rounded (arc-shaped) outer peripheral portion, see col. 9, line 18).  Pickard fails to show the lighting lamp comprising a top light 
Regarding Claims 2 and 12, Pickard as modified by Bae provides the top light source as an annular shape, and an inner side of the top light source abutting against an upper edge of the side wall of the radiator.
Regarding claims 3 and 13, Pickard shows in Figure 9A, each corner 425 protruding outward and as shown in Figure 4, a fixing hole 474 at two corners to secure the top cover 420 and as modified by Bae would provide for the light source being supported along the periphery of the radiator including the corner portions.  To provide more than two fixing holes is considered a matter of design choice. 
Regarding Claims 5 and 15, Pickard shows in Figure 12, the middle portion of the radiator configured as a heat dissipation chamber and an air outlet provided at a portion of the top cover above the heat dissipation chamber and an inner side of the top cover 420 would abut the top light source (see Pickard, Figures 5 and 6, and inclusion of light source as modified by Bae). 
Regarding Claims 6 and 16, as well as can be understood, Pickard shows in Figure 4, a second heat dissipation sheet provided on inner side of the side wall of the radiator, and as shown in Figure 6, additional side covers forming a peripheral structure around the radiator.

Regarding Claims 9 and 19, Pickard shows in Figure 10, wherein the radiator comprises a rectangular tube shape, four corners of the radiators are provided with first heat dissipation sheets (as shown) but fails to disclose that an angle formed by two sides of the arc-shaped heat dissipation plate and a center line of the radiator is less than 5 degrees.  In the absence of any unobvious or unexpected results the angle formed by two sides of the arc-shaped plate and a center line of the radiator is considered a matter of design choice.
Regarding Claims 10 and 20, Pickard shows in Figure 6, wherein the radiator 420 is connected to the interface base 402 through a base cover 404 that is provided with a driving power (see col. 8, line 1) and an adapter plate 412 that isolates the radiator 420 and driving power source (see col. 7, line 42) and an air inlet (see Fig. 5, openings 420 and 430, and air path in Figure 12) provided on a side wall of the base cover above the adapter plate.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard 9,243,758 in view of Bae 2014/0240990 as applied to Claims 2 and 12, and further in view of Oki 8,436,517.
.	

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.  The arguments based upon Bae alone are moot as Bae is now being applied as a secondary reference for teaching the use of light sources positioned on the top surface of a radiator.
Applicant’s amendments to Claims 1 and 11 have necessitated a new ground of rejection.
The rejections based upon Pickard in view of Bae are considered properly combinable and are considered to teach the claim limitations as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875